                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
_____________________________________________________________________________

CAMERON ALLEN,                                     )
                                                   )
        Plaintiff,                                 )
                                                   )
vs.                                                )           No. 2:16-cv-2997-STA-egb
                                                   )
SHELBY COUNTY, et. al.,                            )
                                                   )
        Defendants.                                )


      ORDER PARTIALLY DISMISSING CLAIMS AND DIRECTING THAT PROCESS
               BE ISSUED AND SERVED ON DEFENDANT HOPSON


        On December 21, 2016, Plaintiff Cameron Allen (“Allen”), a pre-trial detainee at the

Shelby County Criminal Justice Complex in Memphis, Tennessee, filed pro se a Complaint

pursuant to 42 U.S.C. § 1983. 1 The Court granted Allen leave to proceed in forma pauperis and

assessed the civil filing fee pursuant to the Prison Litigation Reform Act, 28 U.S.C.

§§ 1915(a)-(b). (ECF No. 5.) The Clerk will record the Defendants 2 as Shelby County, 3 Chief

First Name Unknown (“FNU”) Hammons, Correctional Officer FNU Buford, Officer FNU

Hopson, Lieutenant (“Lt.”) Davis, Captain (“Capt.”) FNU Jackson, Sergeant (“Sgt.”) FNU

Buntyn, Sgt. FNU Harris, Sheriff Bill Oldham, Sgt. FNU Smith, and Sgt. FNU Brian.

                                          BACKGROUND



        1
        Allen filed a notice of change of address on July 20, 2018. The Clerk of Court has
updated Allen’s mailing address.
        2
            Allen has filed three supplements to his initial Complaint (ECF Nos. 6, 11, & 12).
        3
         The Court construes claims against the Shelby County Sheriff’s Department and the Jail
as claims against Shelby County itself.
        On July 26, 2016, Allen was indicted for carjacking, employing a firearm with intent to

cause    harm,   and    unlawful    possession       of   a   firearm   by   a   convicted   felon.

https://cjs.shelbycountytn.gov (Case No. 16 004471-16628663).           On May 11, 2018, Allen

pleaded guilty to carjacking and unlawful possession of a firearm by a convicted felon. Allen is

concurrently serving an eight-year sentence and a three-year sentence. Id.

        Allen’s Complaint and supplements contain allegations concerning a number of separate

incidents during his pre-trial detention at the jail. According to Allen, on January 18, 2016,

Allen was walking to his cell when Officer Hopson sprayed him with a mace pepper spray

without justification. (Second Amend. Compl. at 6, ECF No. 11.) Allen received medical

treatment to flush the chemical from his eyes but experienced blurred vision and a great deal of

discomfort. (Id.) According to Allen, the incident was captured on video. (Id.) Sgt. Harris,

who was at that time Officer Hopson’s supervisor, was notified immediately; however, Sgt.

Harris did not take any action other than to send Allen back to his cell. (Id.) Allen filed two

grievances and addressed a letter to the grievance coordinator. (Id.) Sgt. Harris responded to

Allen’s grievance. (Id. at 6.) According to Sgt. Harris’s response, Officer Hobson reported that

he sprayed Allen because Allen refused a verbal order to go on lockdown, a claim Allen denies.

(Id. at 6–7.) Sgt. Harris’s response also stated that he informed Officer Hobson he should

contact his supervisor before using a chemical spray. (Id. at 7.)

        Next, on August 30, 2016, Allen claims that he discovered the hallway mailbox full and

that the mailbox had been full for over a week. (Id. at 5.) Allen spoke with Sgt. Buntyn about

the mail. (Id.) Sgt. Buntyn responded that she did not care about the mail and advised Allen to

file a grievance. (Id.) Allen filed a grievance in the matter, and Sgt. Buntyn falsely responded




                                                 2
that mail was taken to the mailroom daily. (Id.) After Allen appealed, his mail was held for one

to two weeks before being sent to the mailroom. (Id.)

       Allen next contends that between November 22, 2016, and December 12, 2016, Sgt.

Brian created a number of poor living conditions for inmates. (Id. at 4-5.) Specifically, Allen

alleges that he was denied his hour of daily recreation, the right to live in a clean environment,

and the right to file grievances. (Id.) According to Allen, jail officers only provided two

grievance forms for each pod, that is, for thirty-five inmates. (Id.) Allen contends that Sgt.

Brian was the person, or one of the people, responsible for these conditions. (Id.)

       On December 7, 2016, Allen alleges Officer Bufford sexually harassed him by winking at

Allen, smiling and making obscene gestures, and telling Allen that “[he] was his bitch.” (Id. at

7.) While Allen was using the toilet in his cell, Officer Bufford forced Allen’s cell door open,

made more sexual gestures, and remarked that Allen looked good naked. (Id.) Shortly after,

Officer Bufford came back to Allen’s door when Allen was standing in the doorway naked after

getting off the toilet and told Allen that he was going to put an older inmate in Allen’s cell. (Id.

at 8.) Although Allen refused to have the cellmate, Office Bufford pushed him aside to allow the

other inmate to enter. (Id.) Sgt. Brian failed to take any action on Allen’s complaints about

Officer Bufford’s sexual harassment. (Id.) The same day Allen complained to Sgt. Brian,

Officer Bufford again made sexual gestures to Allen and threatened to ejaculate on Allen’s food

and to rape him and the women in Allen’s family. (Id.) Allen filed grievances over Officer

Bufford’s conduct, and Officer Bufford continued to make threats against Allen. (Id.) Allen

even complained to Sgt. Brian that he was afraid for his life. (Id.) Allen was eventually released

from the administrative segregation unit where Officer Bufford worked. (Id.)




                                                 3
       On June 1, 2017, Allen returned to administrative segregation. (Id.) Allen discovered

Officer Bufford was assigned to the first floor D-pod and notified Sgt. Smith of his previous

issues with Officer Bufford. (Id.) Sgt. Smith disregarded Allen’s concerns. (Id.) On June 4,

2017, Officer Bufford was distributing food and began again making rude comments about doing

harmful things to Allen’s food. (Id.) Allen filed another grievance against Buford, alleging that

Bufford had a personal vendetta against him. (Id.) Lt. Jackson answered the grievance by

stating that he spoke with Sgt. Smith and Officer Bufford, and Sgt. Smith stated that Allen was

constantly asking for food, a claim which Allen denies. (Id.) Allen appealed. (Id. at 9.) Chief

Hammons found no evidence that Officer Bufford was being unprofessional; however, she sent

an order down through Lt. Davis and Sgt. Smith that Officer Bufford was not to feed Allen or

handle Allen’s food. (Id.) After Allen received Chief Hammons’s decision, Officer Bufford

threatened to poison Allen’s food and kill him. (Id.) Although Allen was told that no “PREA”

(Prison Rape Elimination Act) investigation would be conducted, Allen obtained copies of the

PREA investigation with Officer Dixon’s follow-up. (Id.) Allen believe that prison officials

were trying to cover-up previous incidents between himself and Officer Bufford. (Id.)

       Finally, Allen alleges that Sgt. Buntyn, Capt. Jackson, Lt. Davis, and Lt. Harris failed to

adequately handle his grievances. (Id. at 10.) Allen seeks an injunction against each Defendant

to protect his constitutional rights, the termination of any officer responsible for the violation of

his rights, compensatory damages of $10,000 against each Defendant individually and $120,000

jointly, and punitive damages of $10,000 against each Defendant. (3d Amend. Compl. at 3, ECF

No. 12.)

                                   SCREENING STANDARD




                                                 4
       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaint—

        (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
               granted; or

         (2)   seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the Complaint in this case states a claim on which relief may be

granted, the Court applies the Federal Rule of Civil Procedure 12(b)(6) pleadings standards

announced in Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009) and Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555-57 (2007). Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010).

The Court accepts the Complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631

F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations “are not

entitled to the assumption of truth,” and legal conclusions “must be supported by factual

allegations.” Iqbal, 556 U.S. at 679. Ultimately, a complaint need only contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Rule 8(a)(2) nevertheless requires factual allegations to make a “showing, rather than a

blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383

(quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Even so, pro se litigants and

prisoners are not exempt from the requirements of the Federal Rules of Civil Procedure. Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989). And district courts are not required “to ferret out the

strongest cause of action on behalf of pro se litigants.” Young Bok Song v. Gipson, 423 F. App’x



                                                5
506, 510 (6th Cir. 2011). In the final analysis, a court “cannot create a claim which [a plaintiff]

has not spelled out in his pleading.” Brown v. Matauszak, 415 F. App’x 608, 612-13 (6th Cir.

2011).

                                            ANALYSIS

         Allen filed his Complaint on the official form for actions under 42 U.S.C. § 1983.

Section 1983 provides as follows:

                 Every person who, under color of any statute, ordinance, regulation,
         custom, or usage, of any State or Territory or the District of Columbia, subjects,
         or causes to be subjected, any citizen of the United States or other person within
         the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress . . . .

To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) a deprivation

of rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970). The Court now analyzes each of Allen’s allegations in turn.

I.       Claims Against Shelby County

         The Court first holds that Allen has failed to state a claim against Shelby County. When

a § 1983 claim is made against a municipality or other local government, the Court must analyze

two distinct issues: (1) whether a plaintiff’s alleged harm was caused by a constitutional

violation; and (2) if so, whether the municipality is responsible for that violation. Collins v. City

of Harker Heights, Tex., 503 U.S. 115, 120 (1992). The Complaint fails to allege any facts to

show why Shelby County is responsible for a purported violation of Allen’s constitutional rights.

A local government “cannot be held liable solely because it employs a tortfeasor—or, in other

words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691 (1978). A plaintiff must show that there is a



                                                  6
direct causal link between a municipal policy or custom and the alleged constitutional

deprivation. Id. at 691-92. To demonstrate municipal liability, a plaintiff “must (1) identify the

municipal policy or custom, (2) connect the policy to the municipality, and (3) show that his

particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802,

815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)).

         In this case Allen has failed to allege the existence of any county policy or custom. Civil

rights plaintiffs are not required to plead the facts demonstrating municipal liability with

particularity. Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S.

163, 168-69 (1993). Still, in order “[t]o avoid dismissal under Rule 12(b)(6), a complaint must

contain either direct or inferential allegations with respect to all material elements of the claim.”

Wittstock v. Mark a Van Sile, Inc., 330 F.3d 899, 902 (6th Cir. 2003).          At the very least, a

complaint must satisfy Rule 8(a)’s notice pleading requirements and give a municipality notice

of the plaintiff’s theory of liability. Robertson v. Lucas, 753 F.3d 606, 623 (6th Cir. 2014);

Balcar v. Jefferson Cnty. Dist. Ct., No. 17-5402, 2017 WL 4535934, at *2 (6th Cir. Sept. 8,

2017). Rather than identify an official policy or custom which caused his alleged injury, Allen

apparently sues Shelby County because he was confined in a county institution, and Shelby

County employed people who allegedly violated Allen’s rights. These allegations fail to state a

claim for municipal liability against Shelby County. Therefore, Allen’s pro se Complaint is

DISMISSED as to Shelby County.

II.      Claims Against Supervisory Officials

         Allen next sues Sheriff Oldham and Chief Hammons simply because of their supervisory

roles.   Under 42 U.S.C. § 1983, “[g]overnment officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior.” Iqbal,




                                                  7
556 U.S. at 676. Thus, “a plaintiff must plead that each Government-official defendant, through

the official’s own individual actions, has violated the Constitution.” Id. A supervisory official,

who is aware of the unconstitutional conduct of his subordinates, but fails to act, generally

cannot be held liable in his individual capacity. Grinter v. Knight, 532 F.3d 567, 575-76 (6th

Cir. 2008). Here Allen cannot sue Sheriff Oldham and Chief Hammons merely because they

employed or supervised individuals who allegedly injured Allen. Therefore, Allen’s Complaint

against Sheriff Oldham and Chief Moore is DISMISSED.

III.   Failure to Investigate

       Allen also contends that Sgt. Buntyn, Capt. Jackson, Lt. Davis, and Lt. Harris failed to

investigate or take remedial measures in response to Allen’s grievances, to the extent they were

aware of his grievances and complaints. A failure to take corrective action in response to an

inmate grievance or complaint does not constitute personal involvement for purposes of

establishing § 1983 liability. See George v. Smith, 507 F.3d 605, 609˗10 (7th Cir. 2007).

“Ruling against a prisoner on an administrative complaint does not cause or contribute to the

[constitutional] violation. A guard who stands and watches while another guard beats a prisoner

violates the Constitution; a guard who rejects an administrative complaint about a completed act

of misconduct does not.” Id. Sgt. Buntyn, Capt. Jackson, Lt. Davis, and Lt. Harris cannot be

sued merely because they failed to take action in response to Allen’s comments and grievances.

       In addition to claims concerning the grievance process itself, Allen alleges that Sgt.

Buntyn, Officer Hobson, Office Bufford, and Sgt. Smith made false statements in their

disciplinary reports. There ordinarily is no cause of action against a witness who testifies falsely

at trial. In Briscoe v. LaHue, 460 U.S. 325, 326 (1983), the Supreme Court held that police

officers are absolutely immune from suits for money damages for alleged perjury during criminal




                                                 8
trials.       In so holding, the Supreme Court stated that private parties who testify in court

traditionally have been immune from damages under § 1983. See id. at 330–34. Although a

prison disciplinary proceeding is not precisely equivalent to a criminal trial, several courts have

applied Briscoe to bar suits against prison employees who testify falsely at disciplinary hearings.

See, e.g., Thomas v. Calero, 824 F. Supp. 2d 488, 499 (S.D.N.Y. 2011) (report and

recommendation adopted by district court); McCullon v. Brouse, Civ. No. 3:10-CV-1541, 2011

WL 1398481, at *8 (M.D. Pa. Mar. 24, 2011) (report and recommendation), adopted, 2011 WL

1419650 (M.D. Pa. Apr. 13, 2011); Crumbley v. Dawson, No. 9:09cv14, 2010 WL 2209189, at

*5 (E.D. Tex. May 28, 2010); Gibson v. Roush, 587 F. Supp. 504, 506 (W.D. Mich. 1984). 4

Other courts have held that, where a prisoner has received the process that is due, he has no due

process claim arising from even false testimony at a disciplinary hearing. Mitchell v. Senkowski,

158 F. App’x 346, 349 (2d Cir. 2005) (“The issuance of false misbehavior reports and provision

of false testimony against an inmate by corrections officers is insufficient on its own to establish

a denial of due process. Rather, such action violates due process only where either procedural

protections were denied that would have allowed the inmate to expose the falsity of the evidence

against him, or where the fabrication of evidence was motivated by a desire to retaliate for the

inmate’s exercise of his substantive constitutional rights . . . .” (citations omitted)). Therefore,

insofar as the Complaint can be read to allege a claim for making false statements in the course

of the grievance process, those claims must be DISMISSED.


          4
         In Cleavinger v. Saxner, 474 U.S. 193 (1985), the Supreme Court held that disciplinary
committee members were entitled to qualified, rather than absolute, immunity. That decision
stressed that hearing officers are not independent and are not akin to professional hearing
officers. They are, instead, prison officials and fellow employees of the individuals lodging
charges against the inmate. Id. at 203–04. That decision did not address the immunity of
witnesses at disciplinary hearings.



                                                  9
IV.    Excessive Force Claims Against Officer Hopson

       Allen alleges that he was sprayed by Officer Hopson without cause. The Supreme Court

held, in Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), that excessive force claims brought by

pre-trial detainees must be analyzed under the Fourteenth Amendment’s standard of objective

reasonableness, rejecting a subjective standard that takes into account a defendant’s state of

mind. Id. at 2472-73. “[O]bjective reasonableness turns on the facts and circumstances of each

particular case. Id. at 2473 (citing Graham v. Connor, 490 U.S. 386, 396 (1989)). “The

‘reasonableness’ of a particular use of force must be judged from the perspective of a reasonable

officer on the scene, rather than with the 20/20 vision of hindsight.” Id.; see also Graham, 490

U.S. at 396˗97 (“The calculus of reasonableness must embody allowance for the fact that police

officers are often forced to make split-second judgments—in circumstances that are tense,

uncertain, and rapidly evolving—about the amount of force that is necessary in a particular

situation.”). The “reasonableness” inquiry is an objective one: “the question is whether the

officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances confronting

them, without regard to their underlying intent or motivation.” Id. at 397 (citations omitted).

The proper application of this standard requires considerations of the following factors:

       the relationship between the need for the use of force and the amount of force
       used; the extent the plaintiff’s injury; any effort made by the officer to temper or
       limit the amount of force; the severity of the security problem at issue; the threat
       reasonably perceived by the officer; and whether the plaintiff was actively
       resisting.

Kingsley, 135 S. Ct. at 2473. This is not an exhaustive list, but rather an illustration of the

“objective circumstances potentially relevant to a determination of excessive force. “ Id.

       For purposes of screening, the Court holds that the Complaint plausibly alleges that

Officer Hopson used excessive force. Allen alleges that Officer Hopson sprayed him with a




                                                10
chemical spray without provocation. Allen denies that he refused any order or gave Officer

Hopson any other cause to use the spray. This suffices to state a claim for the use of excessive

force. Therefore, the Court will order that Officer Hopson be served with process.

V.     Harassment Claims and Jail Conditions

       Allen claims that he suffered cruel and unusual punishment in the form of sexual threats

and harassment and through other conditions of his detention. Generally, claims regarding a

prisoner’s health and safety arise under the Eighth Amendment, which prohibits cruel and

unusual punishments. Wilson v. Seiter, 501 U.S. 294 (1991). An Eighth Amendment claim

consists of both objective and subjective components. Farmer v. Brennan, 511 U.S. 825, 834

(1994). The objective component requires that the deprivation be “sufficiently serious.” Id. To

satisfy the objective component of an Eighth Amendment claim, a prisoner must show that he “is

incarcerated under conditions posing a substantial risk of serious harm,” id., or that he has been

deprived of the “minimal civilized measure of life’s necessities. . . .” Wilson, 501 U.S. at 298

(quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). The Constitution “does not mandate

comfortable prisons.” Wilson, 501 U.S. at 298 (internal quotation marks and citation omitted).

“[R]outine discomfort is part of the penalty that criminal offenders pay for their offenses against

society.” Hudson, 503 U.S. at 9 (internal quotation marks and citation omitted). Thus, “extreme

deprivations are required to make out a conditions-of-confinement claim.” Id. at 9.

       Allen contends that he was denied recreation and a sanitary living environment for

approximately one month during his confinement in administrative segregation where Sgt. Brian

was the supervising officer. Allen’s conclusory allegations are insufficient to find that Sgt. Brian

knew of the conditions as they specifically relate to Allen’s treatment.          To establish the

subjective component of an Eighth Amendment violation, a prisoner must demonstrate that the




                                                11
official acted with the requisite intent, that is, that he had a “sufficiently culpable state of mind.”

Id.   Specifically, a plaintiff must show that the prison officials acted with “deliberate

indifference” to a substantial risk that the prisoner would suffer serious harm. Id. Allen has

alleged no facts to show that Sgt. Brian created or approved of the conditions and did so with

deliberate indifference. The Complaint does not plausibly allege a violation of the Eighth

Amendment.       Therefore, Allen’s claims about the conditions during his administrative

segregation must be dismissed.

       Likewise, Officer Bufford’s sexual advances and gestures do not satisfy the objective

component of an Eighth Amendment claim. Although unprofessional conduct by prison officials

is never a cause for commendation, the Sixth Circuit and courts within the Sixth Circuit have

consistently held that a prisoner has no constitutional claim for a prison official’s verbal abuse or

harassment. See, e.g., Pasley v. Conerly, 345 F. App’x 981, 984 (6th Cir. 2009); Jones Bey v.

Johnson, 248 F. App’x 675, 677-78 (6th Cir. 2007) (no Eighth Amendment claim for prison

guard’s “use of racial slurs and other derogatory language”); Miller v. Wertanen, 109 F. App’x

64, 65 (6th Cir. 2004) (a guard’s verbal threat to sexually assault an inmate “was not punishment

that violated [the prisoner’s] constitutional rights”); Miles v. Tchrozynski, No. 2:09-CV-11192,

2009 WL 960510, at *1 (E.D. Mich. Apr. 7, 2009) (“Even verbal threats by a corrections officer

to assault an inmate do not violate an inmate’s Eighth Amendment rights. Verbal threats and

abuse made in retaliation for filing grievances are likewise not actionable.” (citation omitted)).

Thus, Allen’s claims against Officer Bufford are DISMISSED.

VI.    Access to the Courts

       Finally, Allen has asserted that his mail is not being delivered in a timely fashion;

however, the complaint does not assert a valid claim for the denial of Allen’s First Amendment




                                                  12
right of access to the courts. See Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996); see also

Bounds v. Smith, 430 U.S. 817, 821 (1977) (“It is now established beyond doubt that prisoners

have a constitutional right of access to the courts.”). The Supreme Court has described the right

of access to the court as follows:

       The fundamental constitutional right of access to the courts requires prison
       authorities to assist inmates in the preparation and filing of meaningful legal
       papers by providing prisoners with adequate law libraries or adequate assistance
       from persons trained in the law.” Bounds, 430 U.S. at 828. However, Bounds
       does not guarantee inmates the wherewithal to transform themselves into
       litigating engines capable of filing everything from shareholder derivative
       actions to slip-and-fall claims. The tools it requires to be provided are those that
       the inmates need in order to attack their sentences, directly or collaterally, and
       in order to challenge the conditions of their confinement. Impairment of any
       other litigating capacity is simply one of the incidental (and perfectly
       constitutional) consequences of conviction and incarceration.

Lewis v. Casey, 518 U.S. 343, 355 (1996); see also Thaddeus-X v. Blatter, 175 F.3d 378, 391

(6th Cir. 1999) (en banc) (explaining that an inmate’s First Amendment right of access to the

courts “extends to direct appeal, habeas corpus applications, and civil rights claims only”).

       The Court holds that Allen lacks standing to pursue a First Amendment claim. In order

to have standing to pursue a First Amendment claim that he was denied access to the courts, “a

prisoner must show prison officials’ conduct inflicted an ‘actual injury,’ i.e., that the conduct

hindered his efforts to pursue a nonfrivolous legal claim.” Rodgers v. Hawley, 14 F. App’x 403,

409 (6th Cir. 2001) (citation omitted). Allen’s Complaint and its supplemental allegations do not

show that Allen suffered any actual injury due to a delay in sending his outgoing legal mail.

Without more, Allen has failed to show that the alleged failure to collect mail impaired his right

of access to the courts.     Therefore, Allen’s claims for denial of access to the court are

DISMISSED.




                                                13
                                         CONCLUSION

       The Court concludes that Allen has alleged a plausible excessive force claim against

Officer Hopson in his individual capacity. The Court DISMISSES the remainder of Allen’s

Complaint for failure to state a claim on which relief can be granted pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       It is ORDERED that the Clerk shall issue process for Defendant Hopson and deliver that

process to the U.S. Marshal for service. Service shall be made on Defendant Hopson pursuant to

Federal Rule of Civil Procedure 4(e) and Tennessee Rules of Civil Procedure 4.04(1) and (10),

either by mail or personally, if mail service is not effective. All costs of service shall by

advanced by the United States.

       It is further ORDERED that Allen shall serve a copy of every subsequent document he

files in this case on the attorney for Hopson or on any unrepresented Defendant. Allen shall

include a certificate of service on every document filed. Allen must also familiarize himself with

Federal Rules of Civil Procedure and the Local Rules of Court. 5 Allen should promptly notify

the Clerk, in writing, of any change of address, transfer to another facility, release from custody,

or extended absence. Failure to comply with these requirements, or any other order of the Court,

may result in the dismissal of the case without further notice.

       IT IS SO ORDERED.
                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: November 2, 2018.




       5
          A copy of the Local Rules may be obtained from the Clerk of Court. The Local Rules
are also available on the Court’s website at www.tnwd.courts.gov/pdf/content/LocalRules.pdf.


                                                 14
